Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

                          Nos. 16-CV-799 & 16-CV-911

                 ILLINOIS FARMERS INSURANCE CO., APPELLANT,

                                         V.


                    ROBERT JOHN HAGENBERG, III, APPELLEE.

                         Appeals from the Superior Court
                           of the District of Columbia
                                 (CAV-3069-14)

                     (Hon. Brian F. Holeman, Motion Judge)

(Argued May 17, 2017                                     Decided August 31, 2017)

     Danny L. Worker, with whom Mary F. Sitko, Melissa H. Katz, Stephen
Horvath, and Matthew Roberson were on the brief, for appellant.

      Jacob Lebowitz for appellee.

      Before THOMPSON and BECKWITH, Associate Judges, and PRYOR, Senior
Judge.

      BECKWITH, Associate Judge:          Appellant Illinois Farmers Insurance

Company (Illinois Farmers) appeals the trial court‘s ruling that the coverage limits

of three Illinois Farmers car-insurance policies covering appellee Robert John

Hagenberg could ―stack‖ or aggregate to allow Mr. Hagenberg to recover
                                          2

compensation up to three times the policies‘ individual coverage limits. Illinois

Farmers contends that the trial court erred when it held, following Boatright v.

Illinois Farmers Ins. Co., 2013 IL App (5th) 120297-U, 2013 WL 3776817, that

the three policies‘ anti-stacking clauses were ambiguous and thus unenforceable

under Illinois law. Illinois Farmers also appeals the trial court‘s grant of attorneys‘

fees to Mr. Hagenberg. We reverse both rulings.


                                          I.


                                          A.


      Mr. Hagenberg was injured when a car struck his bicycle. The driver of the

car had $25,000 in liability insurance, an amount insufficient to cover Mr.

Hagenberg‘s medical expenses and other damages. Mr. Hagenberg himself had

underinsured-motorist coverage, however, that would compensate him for the

difference between his actual damages—capped at $500,000 by the policy—and

the limit of the other party‘s liability coverage. Mr. Hagenberg‘s policy was issued

by Illinois Farmers.1




      1
           The underinsured-motorist provision contained in Mr. Hagenberg‘s
Illinois Farmers insurance policy states that Illinois Farmers ―will pay all sums
which an insured person is legally entitled to recover as damages from the owner
                                                                    (continued…)
                                          3

      Mr. Hagenberg sued the driver and Illinois Farmers in the Superior Court.

Mr. Hagenberg‘s claims against the driver were negligence claims, and they were

subsequently settled for the $25,000 limit of the driver‘s liability coverage. Mr.

Hagenberg‘s cause of action against Illinois Farmers was breach of contract—he

alleged that Illinois Farmers had failed to pay money owed to him under the

underinsured-motorist provision. He specifically claimed that he was entitled to

$475,000, the difference between the $500,000 coverage limit and the $25,000

paid by the driver.


      Illinois Farmers moved to enforce an arbitration clause in the insurance

policy, and the trial court, over Mr. Hagenberg‘s opposition, stayed the case and

submitted the matter to binding arbitration. The arbitrator ultimately ―awarded

[Mr. Hagenberg] $750,000.‖ Illinois Farmers did not pay this amount but instead

paid Mr. Hagenberg $475,000.


(…continued)
or operator of an UNDERinsured motor vehicle because of bodily injury sustained
by the insured person.‖ ―UNDERinsured Motor Vehicle‖ is defined in the policy
as ―a motor vehicle for which the owner or operator is insured or bonded for bodily
injury liability . . . in amounts equal to or greater than the amounts [legally
required in] Illinois, but less than the limits of‖ the policy‘s underinsured-motorist
coverage. The policy states that an ―insured person‖ is entitled to ―the lesser of‖
―[t]he unrecovered amount of damages‖ and ―[t]he [$500,000] limit[] of liability
reduced by all amounts paid in damages to the insured person by or for any . . .
liable [person or organization].‖
                                         4

       Mr. Hagenberg was unsatisfied with the $475,000 recovery. He moved the

trial court to vacate the arbitration stay, which it did, and he filed an amended

complaint.   In his amended complaint, Mr. Hagenberg revised his breach-of-

contract claim to request $750,000 in damages, and he added claims for

declaratory judgment and enforcement of the arbitration award. He did not rely in

his amended complaint on the arbitrator‘s seemingly categorical language

―award[ing] [him] $750,000,‖ and in fact throughout the course of the litigation in

the trial court and in this court, Mr. Hagenberg has conceded that the only issue

before the arbitrator was the extent of his damages, not his entitlement to have

Illinois Farmers cover those damages.2 Instead, in claiming that he could recover

the full $750,000 in damages from Illinois Farmers, Mr. Hagenberg relied on a

contention—conceded by Illinois Farmers—that he was covered not only by his

own insurance policy, but also by his parents‘ Illinois Farmers insurance policies.3

Mr. Hagenberg‘s parents‘ insurance policies each provided $500,000 in


      2
         See also Shultz v. Atl. Mut. Ins. Co., 853 N.E.2d 94, 101 (Ill. App. Ct.
2006) (―Coverage disputes are not to be included in arbitration provisions of
automobile liability policies arising under uninsured motorist provisions.‖ (quoting
Rooney v. State Farm Mut. Auto. Ins. Co., 456 N.E.2d 160, 164 (Ill. App. Ct.
1983))).
      3
          According to his amended complaint, Mr. Hagenberg learned that he was
covered by his parents‘ insurance policies during the discovery process in the
arbitration proceeding.
                                         5

underinsured-motorist coverage, and Mr. Hagenberg asserted that all three

policies‘ coverage limits could be ―stacked‖ to provide up to $1,500,000 in

coverage.   He acknowledged that the policies contain anti-stacking language

purporting to prohibit the aggregation of multiple policies‘ limits of coverage, but

he contended that this language was ambiguous and thus unenforceable.4


      Illinois Farmers filed an answer and counterclaim for declaratory judgment,

and the parties each filed motions for summary judgment on the validity of the

anti-stacking language. Illinois Farmers also filed a motion requesting that the

arbitration award be ―modified to reflect that [Illinois] Farmers‘ obligation is

limited to the amount of coverage available under the policy‖ or, in the alternative,

that the award be vacated on the ground that ―the arbitrator exceeded his authority

[by] render[ing] an award that would impermissibly require stacking.‖


      The trial court issued an omnibus order granting summary judgment for Mr.

Hagenberg and denying Illinois Farmers‘ motions for summary judgment and

modification of the arbitration award.       In ruling on the summary judgment

motions, in particular, the court relied primarily on Boatright, 2013 IL App (5th)
4
         The anti-stacking clause and related provisions are set forth in the
following section.
                                          6

120297-U, an unpublished opinion of the Illinois Fifth District Appellate Court.5

The court in Boatright had considered the enforceability of an anti-stacking clause

in several Illinois Farmers policies issued to the plaintiffs in that case.       The

Boatright court held that the anti-stacking clause was ambiguous—and thus

unenforceable—because by its terms, the clause applied only to policies issued by

―members of the Farmers Insurance Group of Companies,‖ and it was unclear

whether ―the named insurer on the declarations page‖ of the policies was one of

those ―members.‖ Id. ¶ 32. The trial court in the present case found Boatright

analytically sound and moreover concluded that Boatright was binding under the

doctrine of collateral estoppel. The court accordingly held that the anti-stacking

clause in the policies in this case was, like the clause in Boatright, ambiguous and

unenforceable and entered judgment for Mr. Hagenberg in the amount of

$750,000.


      Further, upon Mr. Hagenberg‘s motion, the trial court granted attorneys‘ fees

to Mr. Hagenberg under D.C. Code § 16-4425 (c) (2012 Repl.).                The court


      5
         In contrast, the trial court‘s denial of Illinois Farmers‘ motion to modify or
vacate the arbitration award was not based on the holding of Boatright. Rather, it
was based on the trial court‘s conclusion that the arbitrator determined only
damages, not coverage, and that ―[t]hus[] the fact that the arbitration award
exceeds [Mr. Hagenberg‘s] coverage limit does not mean that the arbitrator
exceeded the scope of his authority.‖ See supra note 2 and accompanying text.
                                         7

reasoned that Illinois Farmers‘ conduct in this case was ―troublesome given that it

successfully moved for submission of the personal injury dispute to arbitration, yet

effectively refused to abide by the decision of the arbitrator.‖ The court thought

that by defending the validity of the anti-stacking clause, Illinois Farmers

needlessly ―expend[ed] considerable judicial resources litigating the exact same

issue already decided by [the] appellate court [in Boatright].‖ The court thus

concluded that ―equitable and policy considerations‖ justified a fee award.


                                        B.


      Before proceeding to the legal issues presented in this appeal, we briefly

summarize the pertinent parts of the three Illinois Farmers insurance policies

central to this case. The policies are identical in all material respects. They each

contain the following anti-stacking clause: ―The limits provided by this policy

may not be stacked or combined with the liability limits provided by any other

policy issued to any Insured Person by any of the Farmers Insurance Group of

Companies.‖ (Emphasis added.) Though none of the three policies contains an

express representation stating that it was issued by one of the ―Farmers Insurance

Group of Companies,‖ each policy document does contain a ―Notice of

Information Practices‖ addendum that ends with the following:

            This notice is sent on behalf of the Farmers Insurance
            Group of Companies, whose members include, but are
                                        8

            not limited to:

            Farmers Insurance Exchange, Fire Insurance Exchange,
            Truck Insurance Exchange, Mid-Century Insurance
            Company, Farmers New Century Insurance, Farmers
            Insurance Company, Inc. (A Kansas Corp.), Farmers
            Insurance Company of Arizona, Farmers Insurance
            Company of Idaho, Farmers Insurance Company of
            Oregon, Farmers Insurance Company of Washington,
            Farmers Insurance Company of Columbus, Inc., Farmers
            Texas County Mutual Insurance Company, Illinois
            Farmers Insurance Company, Mid-Century Insurance
            Company of Texas, Texas Farmers Insurance Company,
            Civic Property and Casualty Company, Exact Property
            and Casualty Company, and Neighborhood Spirit
            Property and Casualty Company.

(Emphases added.) The declarations page for each policy states that the policy was

issued by ―Illinois Farmers Insurance Company, Aurora, Illinois,‖6 and next to the

name of the issuer is a ―Farmers Insurance Group‖ logo. See infra Appendix.

Each policy also bears the purported signatures of the secretary and vice president

of ―Illinois Farmers Insurance Company‖ and ―Mid-Century Insurance Company.‖


                                        II.


      Illinois Farmers challenges the trial court‘s ruling that the anti-stacking


      6
        To be entirely accurate, the Declarations page states that the policy was
―underwritten by: Illinois Farmers Insurance Company, Aurora, Illinois.‖
(Emphasis added.)        The policy documents indicate, however, that the
―underwriter‖ is identical with ―the Company . . . providing th[e] insurance.‖
                                           9

clause in the three insurance policies is ambiguous and thus unenforceable. It

argues that the trial court erred in concluding that Boatright‘s holding on the

enforceability of the anti-stacking clause in that case collaterally estopped Illinois

Farmers from seeking to enforce the anti-stacking clause in the present case.

Illinois Farmers further argues that as a substantive legal matter, the anti-stacking

clause in the present case is unambiguous and enforceable.            We address the

collateral estoppel issue first.


                                          A.


       Under the doctrine of collateral estoppel, a party is precluded from

relitigating an issue that the party ―actually litigated‖ in a prior judicial proceeding

and that was ―determined by a valid, final judgment on the merits.‖ Modiri v. 1342

Rest. Grp., Inc., 904 A.2d 391, 394 (D.C. 2006) (quoting Davis v. Davis, 663 A.2d
499, 501 (D.C. 1995)).7 The party against whom collateral estoppel is invoked

       7
          Both Mr. Hagenberg and Illinois Farmers assume that District of
Columbia law governs the collateral estoppel effect of Boatright on our courts, and
do not cite pertinent Illinois decisions on collateral estoppel in their briefs. We
accordingly apply District of Columbia law. But see Restatement (Second) of
Conflict of Laws § 95 (Am. Law Inst. 1971) (―What issues are determined by a
valid judgment is determined, subject to constitutional limitations, by the local law
of the State where the judgment was rendered.‖). It does not appear that our
analysis would significantly differ were we to apply Illinois law. See, e.g., Herzog
v. Lexington Twp., 657 N.E.2d 926, 929–30 (Ill. 1995) (recognizing the propriety
of non-mutual offensive collateral estoppel, see infra note 9, and setting forth the
                                                                       (continued…)
                                          10

must have had a ―full and fair opportunity‖ to litigate the issue, and the

determination of the issue in the prior proceeding must have been ―essential to the

judgment, and not merely dictum.‖         Id. (quoting Davis, 663 A.2d at 501).

Significantly, ―the previously resolved issue must be identical to the one presented

in the current litigation; similarity between the issues is insufficient.‖ District of

Columbia v. Gould, 852 A.2d 50, 56 (D.C. 2004) (emphasis added). Where the

issue in question is the legal effect of a document, identity of the issues typically

exists where the document in the current case is ―identical in all relevant respects‖

to the document whose effect was adjudicated in the earlier action. Restatement

(Second) of Judgments § 27 cmt. c (Am. Law Inst. 1982).8 Whether these factors

justify the application of collateral estoppel is a question of law that we review de

novo.9 Franco v. District of Columbia, 3 A.3d 300, 304 (D.C. 2010).




(…continued)
requirements for its application under Illinois law).
      8
         See also DVI Receivables XIV, LLC v. Nat’l Med. Imaging, LLC, 529 B.R.
607, 621 (E.D. Pa. 2015) (―[T]he facts of two cases need not be identical in every
respect in order for the legal issues in the two cases to be identical for collateral
estoppel purposes. The standard is instead one of materiality; issues are not
identical if any difference in the facts has ‗legal significance.‘‖ (quoting United
States v. Stauffer Chem. Co., 464 U.S. 165, 172 (1984))), aff’d sub nom. Nat’l
Med. Imaging, LLC v. Ashland Funding LLC, 648 F. App‘x 251 (3d Cir. 2016).
      9
         Further, where, as here, the party invoking the collateral estoppel doctrine
is not the defendant but instead the plaintiff—and where the plaintiff was not even
                                                                       (continued…)
                                           11

      Illinois Farmers claims that the trial court erred in finding that Boatright‘s

holding on the ambiguity and enforceability of the anti-stacking clause in that case

precluded litigation of the ambiguity and enforceability of the anti-stacking clause

in the present case. Illinois Farmers relies primarily on the identity requirement,

arguing that the collateral estoppel doctrine does not apply because the anti-

stacking clause and related provisions in Boatright are not identical to those in the

present case.


      In Boatright, the plaintiffs sought to stack the underinsured-motorist-

coverage limits for several Illinois Farmers insurance policies. 2013 IL App (5th)
120297-U, ¶¶ 2–3. The policies, however, contained language stating that the

coverage limits could ―not be stacked or combined with the limits provided by any

other policy issued to [the policyholder] or a family member by any member

company of the Farmers Insurance Group of Companies.‖ Id. ¶ 9 (emphasis

(…continued)
a party to the original suit and has sought ―to foreclose [the] defendant from
relitigating an issue the defendant . . . litigated unsuccessfully‖ in that original suit
against an entirely different plaintiff—courts ―apply . . . collateral estoppel ‗with
some caution.‘‖ Modiri, 904 A.2d at 394–95 (quoting United States v. Mendoza,
464 U.S. 154, 159 n.4 (1984), and Newell v. District of Columbia, 741 A.2d 28, 36
(D.C. 1999)). Thus, before applying collateral estoppel under such circumstances
—that is, before applying so-called ―non-mutual offensive collateral estoppel‖—a
court must ―consider[] the fairness‖ of doing so. Id. at 395. This court reviews
the trial court‘s fairness determination for abuse of discretion. Id. We do not have
occasion to do so here because we reverse on other grounds.
                                         12

added).   The policies in Boatright also contained a ―Notice of Information

Practices‖ page listing the ―members‖ of the ―Farmers Insurance Group of

Companies.‖ Id. ¶ 11. Included in the list—which was identical to the list on the

Notice of Information Practices page in the present case, reproduced in Part I.B,

supra—was ―Illinois Farmers Insurance Company.‖ See id. As in the present

case, the issuer of each policy was identified on the declarations page not as

―Illinois Farmers Insurance Company‖ but as ―Illinois Farmers Insurance

Company, Aurora, Illinois.‖ Id. ¶ 6 (emphasis added).


      The Boatright court found that a reasonable person could be uncertain as to

whether ―Illinois Farmers Insurance Company, Aurora, Illinois,‖ referred to the

same entity as ―Illinois Farmers Insurance Company‖ and thus be uncertain as to

whether the issuer of the policies, as identified on the declarations page, was one of

the listed members of the Farmers Insurance Group of Companies. 2013 IL App

(5th) 120297-U ¶¶ 28, 32. The court explained:

             Despite the ease of which to do so, . . . ―Illinois Farmers
             Insurance Company, Aurora, Illinois[,]‖ . . . was [not]
             identified in the policy as a ―member company of the
             Farmers Insurance Group of Companies.‖ Nor do[es]
             th[is] name[] appear verbatim in the text listing the
             member companies of Farmers Insurance Group of
             Companies.      Although ―Illinois Farmers Insurance
             Company‖ . . . [is] named as [a] member[] of the Farmers
             Insurance Group of Companies, nowhere in the list is
             ―Illinois Farmers Insurance Company, Aurora, Illinois‖
             ....
                                          13

Id. ¶ 26.   Accordingly, the court concluded that the anti-stacking clause was

ambiguous as to whether it prohibited the stacking of the three policies issued by

―Illinois Farmers Insurance Company, Aurora, Illinois,‖ and the court held that the

clause was therefore unenforceable under the facts of the case.10 Id. ¶ 32. The

court thus allowed the limits of the three Illinois Farmers policies to stack. Id.


      In so holding, the Boatright court rejected an argument that the policies‘

signature page resolved the ambiguity. 2013 IL App (5th) 120297-U, ¶ 28. As in

the present case, the signature page contained signatures of officers of both

―Illinois Farmers Insurance Company‖ and ―Mid-Century Insurance Company‖—

entities whose precise names were included in the list of the Farmers Insurance

Group members on the Notice of Information Practices page. Id. ¶ 27. The court

recognized that the signature page supported Illinois Farmers‘ position that the

policies were issued by a member (or by two members) of the Farmers Insurance

Group of Companies, but believed that the page was insufficient to rebut the

―alternative, but reasonable, interpretation . . . that the named insurer[ on the

      10
           The court in Boatright also decided that the anti-stacking clause in a Mid-
Century Insurance Company policy was ambiguous. 2013 IL App (5th) 120297-U,
¶ 32. We reject Illinois Farmers‘ argument that this fact negates the identity
requirement for collateral estoppel. The Boatright court‘s ruling on the ambiguity
of the Illinois Farmers policies is independent of its ruling on the ambiguity of the
Mid-Century Insurance Company policy, notwithstanding that they were both
supported by the same analysis.
                                         14

declarations page], ‗Illinois Farmers Insurance Company, Aurora, Illinois,‘ . . .

having not been . . . identified [as a member of the Farmers Insurance Group of

Companies] in the policy, [is] not [a] ‗member compan[y] of the Farmers

Insurance Group of Companies.‘‖ Id. ¶ 28. The court also refused to consider

Illinois Farmers‘ ―submitted affidavit or [to consult] the Internet to determine

which companies are ‗member compan[ies] of the Farmers Insurance Group of

Companies,‘‖ reasoning that ―courts may not summarily look to extrinsic evidence

to transform language which is ambiguous on its face into unambiguous language.‖

Id. ¶ 29.


       The Illinois Farmers policies in Boatright are very similar to those in the

present case. Most significantly, the anti-stacking clause in Boatright is ―identical

in all relevant respects‖ to the anti-stacking clause in the present case. Restatement

(Second) of Judgments § 27 cmt. c. We do not consider it material that the

Boatright anti-stacking clause bars stacking the limits of policies issued ―by any

member company of the Farmers Insurance Group of Companies‖ while the clause

in the present case bars stacking the limits of policies issued ―by any of the Farmers

Insurance Group of Companies.‖ (Emphases added.) There is no indication that

the term ―member company‖ had a special meaning in the Boatright policies such

that the language ―by any member company of‖ differed in practical meaning from

the language ―by any of‖—and both cases‘ anti-stacking clauses are reasonably
                                         15

understood to bar stacking the limits of policies issued by companies named in the

list on the Notice of Information Practices page.


      Similarly, the list of companies on the Notice of Information Practices page

in Boatright is identical to the list in the present case—notably, the lists in both

cases include ―Illinois Farmers Insurance Company‖ but not ―Illinois Farmers

Insurance Company, Aurora, Illinois.‖ The policies in both cases identify the

issuer by the same name on the declarations page: ―Illinois Farmers Insurance

Company, Aurora, Illinois.‖ The policies in both cases also contain a page bearing

the signatures of officers of ―Illinois Farmers Insurance Company‖ and ―Mid-

Century Insurance Company.‖


      There is one material difference between the policies in Boatright and the

policies in the present case: The declarations page of the policies in the present

case displays a Farmers Insurance Group logo, but this logo was absent from the

policies in Boatright.11 The presence of a Farmers Insurance Group logo is a fact

of legal significance as it may (and, as explained in the following section, does)

help to clarify that the issuer of the policy is a member of the Farmers Insurance

      11
         No such logo is mentioned in Boatright, 2013 IL App (5th) 120297-U.
Moreover, a copy of the declarations page from Boatright is a part of the summary
judgment record in the present case, and no Farmers Insurance Group logo is
displayed on that page.
                                         16

Group of Companies. The presence or absence of a logo is relevant in ascertaining

whether the insured person knew that he was entering a contract with a member of

the Farmers Insurance Group of Companies. See Travelers Ins. Co. v. Eljer Mfg.,

Inc., 757 N.E.2d 481, 491 (Ill. 2001) (explaining that under Illinois law, the

―primary objective‖ of a court construing a contract ―is to ascertain and give effect

to the intent of the parties to the contract‖). And the presence or absence of the

logo is also relevant to the determination of whether the insured could reasonably

have believed that the issuer of the contract was not a member of the Farmers

Insurance Group of Companies. See Bruder v. Country Mut. Ins. Co., 620 N.E.2d
355, 362 (Ill. 1993) (explaining that in determining whether a provision in an

insurance policy is so ambiguous as to be unenforceable, the question is whether

there is ―more than one reasonable interpretation‖).


      We therefore conclude that the policies in Boatright and those in the present

case are not ―identical in all relevant respects,‖ Restatement (Second) of

Judgments § 27 cmt. c, and that the trial court erred in finding the collateral

estoppel doctrine applicable.


                                         B.


      Because Boatright‘s holding is not binding under the collateral estoppel
                                         17

doctrine, Boatright, being an unpublished decision, has no precedential value.12

See Ill. Sup. Ct. R. 23 (e) (stating that an unpublished opinion ―is not precedential

and may not be cited by any party except to support contentions of double

jeopardy, res judicata, collateral estoppel or law of the case‖); see also Gilbert v.

Miodovnik, 990 A.2d 983, 992 n.11 (D.C. 2010). Whether the anti-stacking clause

in this case is ambiguous is therefore an issue that must be decided on the merits.

The trial court held that the anti-stacking clause is ambiguous and hence

unenforceable, adopting the Boatright court‘s analysis. We review the trial court‘s

conclusion de novo because ―[w]hether a contract is ambiguous is . . . a question of

law.‖ Dyer v. Bilaal, 983 A.2d 349, 355 (D.C. 2009); accord Koenig & Strey

GMAC Real Estate v. Renaissant 1000 S. Michigan I, LP, 2016 IL App (1st)
161783, ¶ 12, 68 N.E.3d 881, 886.


      Under Illinois law—which governs the enforceability of the policies in this

case13—anti-stacking provisions are not contrary to public policy.14 Hobbs v.


      12
         We note in accordance with this that our analysis below parts with that of
the Boatright court in critical respects. We not only rely on the Farmers Insurance
Group logo present in this case but absent in Boatright, but we also disagree with
the Boatright court on the issue whether the terms ―Illinois Farmers Insurance
Company, Aurora, Illinois,‖ and ―Illinois Farmers Insurance Company‖ can
reasonably be understood as referring to different entities.
      13
          The trial court determined that ―Illinois law governs the interpretation of
the [insurance policies] and [their] language,‖ and neither party has contested that
                                                                       (continued…)
                                          18

Hartford Ins. Co., 823 N.E.2d 561, 564 (Ill. 2005). Accordingly, ―unambiguous

anti[-]stacking clauses will be given effect.‖ Bowers v. Gen. Cas. Ins. Co., 2014 IL

App (3d) 130655, ¶ 9, 20 N.E.3d 843, 845–46. If, however, an anti-stacking clause

is ambiguous, it ―will be construed strictly against the insurer, who drafted the

policy.‖ Pekin Ins. Co. v. Estate of Goben, 707 N.E.2d 1259, 1262 (Ill. App. Ct.

1999); see also Outboard Marine Corp. v. Liberty Mut. Ins. Co., 607 N.E.2d 1204,

1217 (Ill. 1992) (―Ambiguous terms are construed strictly against the drafter of the

policy and in favor of coverage.         This is especially true with respect to

exclusionary clauses.‖ (citations omitted)).


(…continued)
determination in this appeal.
      14
          Anti-stacking provisions are explicitly authorized by Illinois statute. See
215 Ill. Comp. Stat. Ann. 5/143a-2 (5) (West 2016); Grzeszczak v. Ill. Farmers Ins.
Co., 659 N.E.2d 952, 959 (Ill. 1995). And Illinois courts, reasoning that
underinsured-motorist coverage is a gap-filling measure, have concluded that
―public policy does not require [the courts] to invalidate clearly written policy
language‖ prohibiting the stacking of underinsured-motorist-coverage limits
―simply to avoid disappointment to the insured.‖ Obenland v. Econ. Fire & Cas.
Co., 599 N.E.2d 999, 1003, 1007 (Ill. App. Ct. 1992); see also Grzeszczak, 659
N.E.2d at 961; Sulser v. Country Mut. Ins. Co., 591 N.E.2d 427, 430 (Ill. 1992).
During oral argument in this case, counsel for Illinois Farmers argued that anti-
stacking clauses are fair and proper—notwithstanding that they deprive
policyholders of coverage they arguably have paid for—because, among other
things, they purportedly help to ―keep . . . premiums down.‖ As Illinois law
governs here, we are not presented with the question whether enforcement of anti-
stacking clauses (or the specific anti-stacking clause in this case) is contrary to the
public policy of the District of Columbia. See generally Hubb v. State Farm Mut.
Auto. Ins. Co., 85 A.3d 836, 839–40 (D.C. 2014).
                                           19

      An anti-stacking clause is not rendered ambiguous by the mere possibility of

―creative‖ interpretations. Bruder, 620 N.E.2d at 362. Rather, an anti-stacking

clause is considered ambiguous only if its ―language is subject to more than one

reasonable interpretation.‖ Hobbs, 823 N.E.2d at 564 (emphasis added); see also

Bruder, 620 N.E.2d at 362 (―Reasonableness is the key.‖). A court applying

Illinois law must ―not strain to find ambiguity in an insurance policy where none

exists.‖ Travelers, 757 N.E.2d at 491 (quoting McKinney v. Allstate Ins. Co., 722
N.E.2d 1125, 1127 (Ill. 1999)). Instead, in assessing the ambiguity of the anti-

stacking clause, the court should adhere to the ―well-settled precept of Illinois law

that . . . the primary objective in interpreting the provisions of an insurance policy

is to give effect to the parties‘ intentions.‖ Id. at 497.


      Applying these principles to the present case, we conclude that there is no

reasonable interpretation of the anti-stacking clause in the Illinois Farmers policies

that allows the three policies‘ limits to stack with each other. The anti-stacking

clause of each policy explicitly precludes stacking the underinsured-motorist-

coverage limit with the limit of ―any other policy issued . . . by any of the Farmers

Insurance Group of Companies.‖           The list of the members of the Farmers

Insurance Group of Companies on the Notice of Information Practices page

includes ―Illinois Farmers Insurance Company‖ and ―Mid-Century Insurance

Company.‖      Corporate officers of ―Illinois Farmers Insurance Company‖ and
                                          20

―Mid-Century Insurance Company‖ signed each of the policies, strongly indicating

that one or both of these two members of the Farmers Insurance Group of

Companies issued the three policies—and thereby triggering the anti-stacking

clause.


      Further confirming this interpretation, the declarations page of each of the

policies states that the issuer is ―Illinois Farmers Insurance Company, Aurora,

Illinois.‖ A reasonable person would ordinarily read ―Aurora, Illinois,‖ as the

location of the office of the company, not as part of the company name. A name

that included ―Aurora, Illinois,‖ would be unusually redundant—it would include

―Illinois‖ twice.15 Thus, a reasonable person would understand ―Illinois Farmers


      15
              Mr. Hagenberg notes that many of the names of companies listed on the
Notice of Information Practices page of the insurance policies contain geographical
components, see supra Part I.B, and contends that ―[l]ooking at the names in the
. . . list[] . . . , an insured could conclude reasonably that adding the name ‗Aurora‘
and ‗Illinois‘ [to ‗Illinois Farmers Insurance Company‘] could well indicate
another insurance company‖ distinct from Illinois Farmers Insurance Company.
But as Illinois Farmers points out, none of the names in the list ―have the
formulation . . . where the company name is followed by ‗City, State.‘‖

       Mr. Hagenberg also notes that ―Aurora, Illinois,‖ is a ―quite incomplete‖
address, ―without a street address or post office box number.‖ But the
insufficiency of ―Aurora, Illinois,‖ as a mailing or physical address for Illinois
Farmers does not mean that ―Aurora, Illinois,‖ can be reasonably understood as
part of the insurer‘s name. Such a conclusion would make sense if ―Aurora,
Illinois,‖ could only be understood as either an address or part of the company
name. ―Aurora, Illinois,‖ is not reasonably understood as either of these things,
however—it is instead reasonably understood as the city and state of Illinois
                                                                   (continued…)
                                         21

Insurance Company, Aurora, Illinois,‖ to refer to Illinois Farmers Insurance

Company, a listed member of the Farmers Insurance Group of Companies. A

reasonable person would not believe that ―Illinois Farmers Insurance Company,

Aurora, Illinois,‖ and ―Illinois Farmers Insurance Company‖ referred to two

distinct companies. Contra Boatright, 2013 IL App (5th) 120297-U, ¶ 26.


      But even if it would be reasonable to read ―Illinois Farmers Insurance

Company, Aurora, Illinois,‖ in isolation as referring to an entity other than Illinois

Farmers Insurance Company—and thus to an entity that is not a member of the

Farmers Insurance Group of Companies—such a reading is foreclosed by the

Farmers Insurance Group logo, which is immediately adjacent to ―Illinois Farmers

Insurance Company, Aurora, Illinois,‖ on the declarations page.16          See infra



(…continued)
Farmers‘ office.
      16
           Precedent on the relevance of logos and insignia on the interpretation of
contracts under Illinois law is sparse and the parties have not cited any. In Yellow
Book Sales & Distribution Co. v. American Eagle Pest Elimination, Inc., 2011 IL
App (1st) 102564-U, 2011 WL 10071854, an unpublished, and thus
nonprecedential, case, see Ill. Sup. Ct. R. 23 (e), the court found the presence of
the plaintiff‘s logo on the contract pertinent in determining whether the plaintiff
was a party to the contract. 2011 IL App (1st) 102564-U, ¶¶ 12–14. The present
case is analogous—the only difference being that the logo in the present case does
not identify the issuer of the policy but rather the issuer‘s membership in or
affiliation with an entity, the Farmers Insurance Group.
       The court in AA Sales & Assocs., Inc. v. Coni-Seal, Inc., 550 F.3d 605 (7th
                                                                     (continued…)
                                         22

Appendix. It would be unusual for an issuing company that is not part of the

Farmers Insurance Group to include a Farmers Insurance Group logo next to its

name on the declarations page. The only reasonable reading is that the issuer of

the policies—whether it is called ―Illinois Farmers Insurance Group, Aurora,

Illinois,‖ or ―Illinois Farmers Insurance Group‖—is one of the members of the

Farmers Insurance Group of Companies, and is thus a company to whose policies

the anti-stacking clause applies.


      Mr. Hagenberg argues that Illinois Farmers could have made the insurance

policies clearer:

             If [Illinois] Farmers had intended that the name of its
             company, which it chose to affix to the top of its
             declarations page, was to be read to not include the city
             listed and the state listed as part of the company name,

(…continued)
Cir. 2008), concluded that a logo contained in the letterhead on which the contract
was printed identifying one of the parties as ―Coni-Seal Automotive Brake Parts‖
did not preclude that party from claiming sales commissions for automotive parts
beyond brake parts. Id. at 610–11 (emphasis removed). The court explained that
―Coni-Seal‘s logo no more forms a part of the contract than does its address and
telephone number, which are printed at the bottom of the page.‖ Id. at 611. AA
Sales is distinguishable from the present case because the logo was contained in
the letterhead on which the contract was printed, not, as in the present case, within
the contract itself. Further, the AA Sales court was rejecting an argument that the
logo limited the operative effect of otherwise clear terms of the contract—the court
was not presented with an argument, like the one in the present case, that a logo
could help identify a party to a contract or the party‘s membership in a group of
companies.
                                          23

             . . . then the message at the top easily could [have] be[en]
             changed to make that message clear. Simply inserting
             the phrase ―located in‖[] or ―with its main office in‖
             would have accomplished that goal.

             . . . [The] insurer easily could have inserted the message
             ―A MEMBER OF THE []FARMERS GROUP OF
             COMPANIES‖ at the top of the declarations page . . . .

(Ellipses omitted.) While we agree that the policies could have been made clearer

in these ways, we do not find the policy language so unclear as to permit a

reasonable person to conclude that the issuer of the policies was not a member of

the Farmers Insurance Group of Companies or to have doubt about whether the

anti-stacking clause is triggered in the present case.17



      17
         Mr. Hagenberg also cites a provision of the policies contained under the
heading ―Additional Other Insurance Provisions‖:
             The UNDERinsured Motorist coverage provided by this
             endorsement is excess over any other collectible
             automobile underinsured motorist insurance that covers
             the same accident or occurrence and applies only to the
             extent the limits of liability of this policy exceed the
             limits of liability of the other UNDERinsured motorist
             insurance.      The limits of liability of all other
             UNDERinsured motorist coverage available to you and
             any family member must be exhausted before the
             coverage provided by this policy applies.

Mr. Hagenberg argues that ―[t]he language clearly implies that more than one limit
of [underinsured-motorist] coverage could come into play‖ because ―[l]imits of
[underinsured-motorist] coverage from other policies do not have to be exhausted,
if those limits never stack and do not exist.‖ While Mr. Hagenberg is correct that
                                                                    (continued…)
                                           24

         Accordingly, we conclude that the anti-stacking clause is not ambiguous

under Illinois law. It unambiguously precludes the stacking of the underinsured-

motorist-coverage limits of multiple policies issued by Illinois Farmers, including

the three policies at issue in this case. The clause is therefore enforceable, and the

trial court‘s rulings on the parties‘ cross-motions for summary judgment are in

error.


                                          III.


         We next turn to Illinois Farmers‘ claim that the trial court erred in awarding

attorneys‘ fees to Mr. Hagenberg under D.C. Code § 16-4425 (c) (2012 Repl.) and

its claim, in the alternative, that the trial court awarded Mr. Hagenberg an

unreasonable attorneys‘ fees amount.         We review de novo the trial court‘s

determination that it possessed statutory authority to award attorneys‘ fees, and we

review the trial court‘s exercise of that authority for abuse of discretion. Assidon v.

Abboushi, 16 A.3d 939, 942 (D.C. 2011).            As explained below, because the


(…continued)
the language anticipates stacking under certain circumstances, the language does
not indicate when such stacking would be appropriate—let alone indicate that
stacking is permitted under the present circumstances. Thus, the language does not
support a conclusion that stacking is appropriate here (where all three policies were
issued by members of the Farmers Insurance Group of Companies) or a conclusion
that the anti-stacking clause is ambiguous under the facts of this case.
                                         25

principal basis for the trial court‘s fee award—namely, that Illinois Farmers wasted

Mr. Hagenberg‘s and the court‘s time and resources with a meritless anti-stacking

argument—turned out to be erroneous, see supra Part II, we must vacate the fee

award and remand for further proceedings.         Several issues likely to arise on

remand are also addressed below.


                                         A.


      The trial court awarded Mr. Hagenberg attorney‘s fees under D.C. Code

§ 16-4425 (c), which provides that ―[o]n application of a prevailing party to a

contested judicial proceeding [to vacate, modify, or enforce an arbitration award],

the court may add reasonable attorney‘s fees and other reasonable expenses of

litigation incurred after the award is made.‖ This provision is most naturally

understood as allowing a prevailing party to collect only those attorneys‘ fees that

resulted from litigation related to the proceeding to confirm, modify, or vacate the

award; it does not broadly authorize attorneys‘ fees for any and all post-arbitration-

award judicial proceedings. See Rev. Unif. Arbitration Act § 25 cmt. 3, 7 U.L.A.

90 (2009) (explaining that the attorneys‘ fees provision ―promotes the statutory

policy of finality of arbitration awards by adding a provision for recovery of

reasonable attorney‘s fees and reasonable expenses of litigation to prevailing

parties in contested judicial actions to confirm, vacate, modify or correct an
                                        26

award‖ (emphasis added)).


      In the trial court, Illinois Farmers filed a motion to modify or vacate the

$750,000 arbitration award, requesting that the award be ―modified to reflect‖ the

$500,000 coverage limit or, in the alternative, be vacated because ―the arbitrator

exceeded his authority [by] render[ing] an award that would impermissibly require

stacking.‖ The trial court denied this motion. Moreover, Mr. Hagenberg‘s motion

for partial summary judgment contained a request to enforce the arbitration award,

which the trial court granted by confirming the arbitration award. Thus, there were

contested proceedings in the trial court that rendered Mr. Hagenberg eligible to

collect attorneys‘ fees pursuant to D.C. Code § 16-4425 (c).


      Mr. Hagenberg‘s potential eligibility to recover attorneys‘ fees has not been

undermined by our resolution of the anti-stacking issue in Part II, supra. The trial

court‘s denial of the motion to modify or vacate the arbitration award and the

court‘s confirmation of the arbitration award were not predicated on the trial

court‘s erroneous ruling that the anti-stacking clause was ambiguous and

unenforceable. Instead, they were based on the trial court‘s determination that the

arbitrator‘s $750,000 award did not ―exceed[] the scope of [the arbitrator‘s]

authority‖—even if it did exceed Mr. Hagenberg‘s $500,000 coverage limit—

because the arbitrator had not been asked to decide the coverage limits applicable
                                        27

to Mr. Hagenberg but rather had been asked only to decide the damages that Mr.

Hagenberg had sustained. See supra notes 2 & 5. In other words, the trial court

ruled that the arbitrator did not invalidate or violate Mr. Hagenberg‘s coverage

limit or the anti-stacking clause, because the arbitrator never made a coverage

determination: The arbitrator only made a damages determination. Our holding

that the anti-stacking clause is unambiguous and enforceable does not upset this

ruling.


      But although Mr. Hagenberg‘s eligibility to recover attorneys‘ fees under

D.C. Code § 16-4425 (c) rests on a ruling untouched by our disposition of this

appeal, Mr. Hagenberg‘s entitlement to recover such fees is called into some doubt

by our holding that the anti-stacking clause is unambiguous and enforceable. D.C.

Code § 16-4425 (c) provides that the prevailing party to a contested proceeding to

vacate, modify, or enforce an arbitration award ―may‖ be awarded attorneys‘ fees.

This ―provision is expressly permissive and contemplates a determination of both

eligibility and entitlement.‖ Fraternal Order of Police, Metro. Police Dep’t Labor

Comm. v. District of Columbia, 52 A.3d 822, 828 (D.C. 2012) (construing the

Freedom of Information Act‘s fee provision, D.C. Code § 2-537 (c) (2010 Supp.)).

A party is eligible to recover fees if the statutory requirements of D.C. Code § 16-

4425 (c) are satisfied, but whether an otherwise eligible party is entitled to such

fees depends on ―equitable considerations‖ and is committed to the trial court‘s
                                          28

sound discretion. Rev. Unif. Arbitration Act § 25 cmt. 5, 7 U.L.A. 90; see also

Fraternal Order of Police, 52 A.3d at 828.


      ―There is no precise rule or formula‖ for determining whether it is equitable

to award attorneys‘ fees under D.C. Code § 16-4425 (c). Fogerty v. Fantasy, Inc.,

510 U.S. 517, 534 (1994).       A trial court should, however, consider whether

awarding attorneys‘ fees furthers the ―policy—inherent in election of arbitration

. . . —that the parties have bargained for the arbitrators‘ judgment, even more than

for legal correctness,‖ and that a party thus should not lightly seek to renege on

that bargain in light of an unfavorable result. Cathedral Ave. Co-op., Inc. v.

Carter, 947 A.2d 1143, 1152–53 (D.C. 2008). As Mr. Hagenberg points out,

―[t]he arbitration process would be ineffective if losers could just return to court to

relitigate their position without any threat of additional risk or punishment.‖ See

also Rev. Unif. Arbitration Act § 25 cmt. 3, 7 U.L.A. 90 (―Potential liability for the

opposing parties‘ post-award litigation expenditures will tend to discourage all but

the most meritorious challenges of arbitration awards.‖). Whether the losing party

in the contested proceeding acted in bad faith is not a dispositive factor in the

equities analysis, since D.C. Code § 16-4425 (c) displaces the ―American Rule‖ on

fee awards and the attendant common-law exceptions. See McClintic v. McClintic,

39 A.3d 1274, 1277–78 (D.C. 2012); Cathedral Ave. Co-op., 947 A.2d at 1159–60.

Still, the potential merit of the losing party‘s arguments and the losing party‘s
                                           29

motivation in making those arguments may be relevant to the equities analysis.


      The trial court here properly conducted an equitable inquiry in light of the

purposes of the arbitration law. It reasoned that Mr. Hagenberg was entitled to

attorneys‘ fees because in the post-arbitration proceedings, Illinois Farmers had

argued that the anti-stacking clause was enforceable despite the Boatright court‘s

holding to the contrary and despite the fact that Mr. Hagenberg had given Illinois

Farmers early notice that he intended to rely on Boatright. The court stated that

―[i]t strains credulity that an institutional litigant [such as Illinois Farmers] would

not be aware of precedent or would expend considerable judicial resources

litigating the exact same issue already decided by an appellate court.‖ The court

also found it ―troublesome‖ that Illinois Farmers ―successfully moved for

submission of the personal injury dispute to arbitration, yet effectively refused to

abide by the decision of the arbitrator.‖ The court thus found it equitable to require

Illinois Farmers to pay attorneys‘ fees.


      The trial court‘s reasoning on the equities may have been entirely sensible in

light of the trial court‘s earlier rulings that Boatright was binding and that the anti-

stacking clause was unenforceable. But because we reverse those rulings—finding

them legally erroneous—the basis for the trial court‘s equities analysis has been

undermined. The trial court‘s exercise of discretion was therefore ―supported by
                                         30

improper reasons,‖ and the trial court will accordingly need to revisit its equitable

analysis on remand. Johnson v. United States, 398 A.2d 354, 367 (D.C. 1979).


                                         B.


      Illinois Farmers is not content to merely attack the trial court‘s equitable

analysis. It argues that it was inappropriate for the court to award any attorneys‘

fees under D.C. Code § 16-4425 (c) because ―[t]he crux of the litigation below was

not a proceeding to enforce an arbitration award, but rather a declaratory judgment

action to determine a legitimate coverage dispute‖—that is, the dispute over the

anti-stacking clause. Illinois Farmers contends that ―[t]he majority of the claimed

fees were not associated with the pleadings filed relating to the award; instead the

majority of the fees were awarded for the determination of a coverage issue.‖18

Mr. Hagenberg responds by pointing out that even though the parties‘ post-

arbitration dispute centered on coverage, one of the principal means chosen by

      18
          Illinois Farmers also argues in its reply brief that it ―brought its request
for modification or vacatur [of the arbitration award] pursuant to the Illinois
Uniform Arbitration Act and the Illinois Insurance Code,‖ not the Revised
Uniform Arbitration Act, D.C. Code § 16-4401 et seq. Illinois Farmers did not
present this argument in the trial court or in its opening brief, and we decline to
consider it. See Akassy v. William Penn Apartments Ltd. P’ship, 891 A.2d 291,
304 n.11 (D.C. 2006). We accordingly do not have occasion to review the trial
court‘s determination that the Revised Uniform Arbitration Act governed Illinois
Farmers‘ motion to modify or vacate the arbitration award and Mr. Hagenberg‘s
subsequent motion for attorneys‘ fees.
                                        31

Illinois Farmers to litigate the coverage issue was a motion to modify or vacate the

arbitration award. Mr. Hagenberg argues that Illinois Farmers ―could have . . .

challenge[d] coverage . . . through . . . forums or means [other than contesting the

arbitration award]—but it did not.‖ Because Illinois Farmers ―chose to move to

modify or vacate the [arbitration] award,‖ Mr. Hagenberg argues, Illinois Farmers

became ―subject[] . . . to the attorney‘s fees provision found‖ in D.C. Code § 16-

4425 (c).


      As explained in the preceding section, we agree with Mr. Hagenberg‘s

position that because Illinois Farmers moved to modify or vacate the arbitration

award, Mr. Hagenberg became eligible to recover attorneys‘ fees under D.C. Code

§ 16-4425 (c). In agreeing with Mr. Hagenberg, we do not, as Illinois Farmers

charges, ―plac[e] form over substance.‖ It is not the fact that Illinois Farmers

called its motion a ―motion to modify and/or vacate arbitration award‖ that

triggered D.C. Code § 16-4425 (c) but the fact that as relief Illinois Farmers

requested that the court ―modify[] the award or in the alternative vacat[e]‖ it. By

requesting such relief, the provisions of the District of Columbia Revised Uniform

Arbitration Act were clearly implicated. See D.C. Code §§ 16-4423, -4424 (2012

Repl.); Stuart v. Walker, 143 A.3d 761, 768 (D.C. 2016) (explaining that ―the

statutory grounds for reviewing an arbitration award‖ are set forth in the Revised

Uniform Arbitration Act). And as Mr. Hagenberg points out, once Illinois Farmers
                                          32

filed a motion to modify or vacate the arbitration award, ―[Mr.] Hagenberg had

only two choices, litigate against [the motion] . . . through conclusion or give up on

collecting the‖ arbitration award.


      That Illinois Farmers‘ motion to modify or vacate the arbitration award was

arguably a mere vehicle to advance its coverage argument is, however, relevant to

the determination whether equitable circumstances entitled Mr. Hagenberg to a fee

award.   Illinois Farmers‘ coverage argument was, after all, meritorious:          As

explained in Part II, supra, the anti-stacking clause is enforceable. And it could

arguably be inferred from the fact that Illinois Farmers filed the motion to modify

or vacate in addition to filing a motion for summary judgment on the anti-stacking

issue that by filing the motion to modify or vacate, Illinois Farmers was merely

trying to ensure that it had preserved every potential avenue for relief on its

meritorious anti-stacking argument. We leave it to the trial court to decide in the

first instance whether such an inference is supported by the facts and how the

inference affects the equities of granting attorneys‘ fees.


      Further, Illinois Farmers‘ contention that it should not be forced to pay

attorneys‘ fees for litigation that did not concern the validity of the arbitration

award has merit. As explained in the preceding section, D.C. Code § 16-4425 (c)

authorizes awarding attorneys‘ fees arising from post-arbitration proceedings to
                                         33

modify, vacate, or confirm an arbitration award—not all post-arbitration

proceedings unqualifiedly. In awarding attorneys‘ fees to Mr. Hagenberg, the trial

court relied on a work log submitted by Mr. Hagenberg‘s attorneys. This log

shows not only work hours relating to the motion to modify or vacate the

arbitration award but also hours relating to the motions for summary judgment.

The trial court did not make an assessment as to how many hours Mr. Hagenberg‘s

attorneys spent working on litigation within the scope of D.C. Code § 16-4425 (c),

but instead awarded attorneys‘ fees for all hours. On remand, if the trial court

concludes that it is appropriate to award attorneys‘ fees to Mr. Hagenberg, the trial

court should take care to compensate Mr. Hagenberg only for his attorneys‘ work

on litigation within the scope of D.C. Code § 16-4425 (c)—that is, litigation

related to contested proceedings to modify, vacate, or confirm an arbitration award.

To the extent that Mr. Hagenberg‘s attorneys‘ work on the motion to modify or

vacate the arbitration award overlapped with the attorneys‘ work on other matters,

it is within the trial court‘s discretion to award attorneys‘ fees for that work. See

FBR Capital Markets & Co. v. Hans, 12 F. Supp. 3d 59, 62 (D.D.C. 2014)

(awarding attorneys‘ fees to a prevailing party even though the attorneys‘ work on

litigation compensable under D.C. Code § 16-4425 (c) overlapped with the

attorneys‘ work on non-compensable litigation under the Federal Arbitration
                                         34

Act).19


                                         C.


      Illinois Farmers‘ final argument is that the trial court erred in supposedly

uncritically applying the ―[United States Attorney‘s Office] Laffey[20] Matrix‖ in

determining the hourly rate for the attorneys‘ fees award.21        Illinois Farmers

      19
          Illinois Farmers also notes that Mr. ―Hagenberg‘s counsel accepted this
case pursuant to a contingent fee arrangement‖ and claims that ―[a]s [Mr.]
Hagenberg did not incur any legal fees in this case, . . . it was inequitable to award
attorneys‘ fees.‖ Illinois Farmers does not cite any authority for this argument, and
we agree with Mr. Hagenberg that ―there is no prohibition of an award of
attorney‘s fees in contingency fee cases.‖ As Mr. Hagenberg points out, ―in this
case the attorney‘s fees awarded do not go solely to counsel but are in fact part of
Hagenberg‘s total recovery.‖ Thus, ―the award of attorney‘s fees significantly
benefits [Mr.] Hagenberg as the increased recovery offsets the contingency fee that
gets paid to counsel.‖ Cf. District of Columbia v. Patterson, 667 A.2d 1338, 1348
(D.C. 1995) (reversing an attorneys‘ fees award in a case involving a contingency-
fee arrangement, but nowhere indicating that a fees award is inappropriate in a
contingency-fee case).
      20
        ―The Laffey matrix[ is] a schedule of charges based on years of experience
developed in Laffey v. Northwest Airlines, Inc., 572 F. Supp. 354 (D.D.C. 1983),
rev’d on other grounds, 746 F.2d 4 (D.C. Cir. 1984).‖ Covington v. District of
Columbia, 57 F.3d 1101, 1105 (D.C. Cir. 1995). It has been updated since the
1983 Laffey decision. See id.
      21
          We do not address Illinois Farmers‘ argument that ―the amount of hours
claimed by [Mr.] Hagenberg is not reasonable.‖ This issue is not ripe for review,
given our determination above that to the extent that the trial court on remand
awards attorneys‘ fees to Mr. Hagenberg, it will need to determine afresh which
work by Mr. Hagenberg‘s attorneys‘ is compensable under D.C. Code § 16-4425
(c). See supra Part III.B.
                                         35

contends that ―[t]he full Laffey index was not appropriate in this case as the issues

were not complex and were limited to one issue, the applicability of the anti-

stacking language.‖ See Hines v. District of Columbia, No. CV 13-695 (JDB-AK),

2014 WL 12538903, at *5 (D.D.C. Feb. 21, 2014) (―Federal courts are not

automatically required to award Laffey rates but instead they can look at the

complexity of the case and use their discretion to determine whether such rates are

reasonable and warranted.‖), report and recommendation adopted, 2014 WL
12538904 (D.D.C. Mar. 18, 2014).          Here, the trial court compensated Mr.

Hagenberg for work done by the lead attorney at a Laffey rate of $455 per hour.

Determining that the lead attorney worked 170.30 hours and adding in work done

by other attorneys and a paralegal,22 the trial court awarded a total in $85,542.07 in

attorneys‘ fees.


      We reject Illinois Farmers‘ argument. This court has held that the rates set

in the Laffey matrix are ―presumptively reasonable.‖ Tenants of 710 Jefferson St.,

NW v. District of Columbia Rental Hous. Comm’n, 123 A.3d 170, 184 (D.C. 2015).

Indeed, this court has held that ―[d]eviations from the Laffey Matrix‘s

presumptively reasonable measure should not be lightly undertaken and need to be

      22
           Another attorney worked 3.75 hours at a Laffey rate of $386 per hour, a
third attorney worked 18.25 hours at a Laffey rate of $315 per hour, and a paralegal
worked 5.58 hours at a Laffey rate of $154 per hour.
                                         36

substantially supported.‖    Id. Thus, although the trial court could perhaps have

chosen not to apply the Laffey-matrix rate, Illinois Farmers has not shown an abuse

of discretion in the trial court‘s decision to apply the Laffey-matrix rate. See 1230-

1250 Twenty-Third St. Condo. Unit Owners Ass’n v. Bolandz, 978 A.2d 1188,

1192 (D.C. 2009) (―This court generally defers to the broad discretion of the trial

judge in the calculation and award of attorney‘s fees.‖ (quoting Pellerin v. 1915

16th St., N.W., Co-op. Ass’n, 900 A.2d 683, 690 (D.C. 2006))).


                                         IV.


      For the foregoing reasons, we reverse the trial court‘s determination that the

anti-stacking clause is unenforceable and the trial court‘s award of attorneys‘ fees.

On remand, the trial court should enter summary judgment for Illinois Farmers on

the anti-stacking-clause issue, reconsider the attorneys‘ fees award, and conduct

such other proceedings as are consistent with this opinion.


                                               So ordered.
          37

       Appendix


Declarations-Page Header